Exhibit 99.1 SHANGZHI YULONG CATTLE INDUSTRY CO., LTD. Financial Statements for the Years Ended June 30, 2011 and 2010 and Report of Independent Registered Public Accounting Firm SHANGZHI YULONG CATTLE INDUSTRY CO., LTD. FINANCIAL STATEMENTS FOR THE YEARS ENDED JUNE 30, 2 CONTENTS PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS: Balance Sheets 2 Statements of Income and Other Comprehensive Income 4 Statements of Changes in Stockholder’s Equity 5 Statements of Cash Flows 6 Notes to the Financial Statements 8 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholder Shangzhi Yulong Cattle Industry Co., Ltd. We have audited the accompanying balance sheets of Shangzhi Yulong Cattle Industry Co., Ltd. as of June 30, 2011 and 2010, and the related statements of Income and other comprehensive income, changes in stockholder’s equity and cash flows for each of the two years in the period ended June 30, 2011.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentations.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Shangzhi Yulong Cattle Industry Co., Ltd. as of June 30, 2011 and 2010, and the results of its operations and its cash flows for the years ended June 30, 2011 and 2010 in conformity with accounting principles generally accepted in the United States of America. /s/ Wei Wei & Co. LLP New York, New York December 1, 2011 1 SHANGZHI YULONG CATTLE INDUSTRY CO., LTD. BALANCE SHEETS JUNE 30, 2 ASSETS Current assets: Cash $ $ Accounts receivable Inventories Prepaid expenses Total current assets Property, plant and equipment Less: accumulated depreciation ) ) Total property, plant and equipment, net Biological assets, net TOTAL ASSETS $ $ See accompanying notes to financial statements. 2 SHANGZHI YULONG CATTLE INDUSTRY CO., LTD. BALANCE SHEETS JUNE 30, 2 LIABILITIES AND STOCKHOLDER’S EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other payables Loans payable - Total current liabilities Total liabilities Stockholder’s equity: Registered capital Retained earnings Statutory reserve fund Other comprehensive income Total stockholder’s equity TOTAL LIABILITIES AND STOCKHOLDER’S EQUITY $ $ See accompanying notes to financial statements. 3 SHANGZHI YULONG CATTLE INDUSTRY CO., LTD. STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME FOR THE YEARS ENDED JUNE 30, 2 Revenues $ $ Cost of goods sold ) ) Gross profit Operating expenses: Selling and marketing ) ) General and administrative ) ) Total operating expenses ) ) Operating income Other income: Non-operating income - Total other income - Income before provision for income taxes Provision for income taxes - - Net income Other comprehensive income: Foreign currency translation adjustment Total comprehensive income $ $ See accompanying notes to financial statements. 4 SHANGZHI YULONG CATTLE INDUSTRY CO., LTD. STATEMENTS OF CHANGES IN STOCKHOLDER’S EQUITY FOR THE YEARS ENDED JUNE 30, 2 Registered Capital Retained Earnings Statutory Reserve Fund Other Comprehensive Income Total Balance, July 1, 2009 $ Net income - - - Appropriation of statutory reserves - ) - - Other comprehensive income - - - Balance, June 30, 2010 Net income - - - Appropriation of statutory reserves - ) - - Other comprehensive income - - - Balance, June 30, 2011 $ See accompanying notes to financial statements. 5 SHANGZHI YULONG CATTLE INDUSTRY CO., LTD. STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED JUNE 30, 2 Cash flows from operating activities: Net income $ $ Adjustment to reconcile net income to net cash provided by operating activities: Gain on sales of biological assets ) - Depreciation and amortization Change in operating assets and liabilities: (Increase) in accounts receivable ) ) (Increase) decrease in inventories ) Decrease (increase) in prepaid expenses ) (Decrease) increase in accounts payable ) Increase in accrued expenses and other payables Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchase of property, plant and equipment ) ) Proceeds from sale of biological assets Capitalized expenses immature biological assets ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from loans - Net cash provided by financing activities - See accompanying notes to financial statements. 6 SHANGZHI YULONG CATTLE INDUSTRY CO., LTD. STATEMENTS OF CASH FLOWS (continued) FOR THE YEARS ENDED JUNE 30, 2 Effect of exchange rate changes on cash Net increase in cash Cash, beginning of year Cash, end of year $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $
